Citation Nr: 1032330	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-27 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a prostate disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disability.

9.  Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial rating higher than 30 percent for 
cystic lesions of the chest, upper back, and thighs.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) 
from March 2006 and August 2007 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In the March 2006 decision, the RO 
denied entitlement to service connection for foot problems and 
granted service connection for cystic lesions of the chest, upper 
back, and thighs and assigned an initial disability rating of 30 
percent, effective September 30, 2005.  In the August 2007 
decision, the RO granted service connection for PTSD and assigned 
an initial disability rating of 30 percent, effective August 17, 
2006. 

In March 2010, the RO assigned an initial disability rating of 50 
percent for PTSD, effective August 17, 2006.

The Veteran was scheduled for a hearing before a Veteran's Law 
Judge at the RO (Travel Board hearing) in July 2010 and he was 
notified of the hearing by a letter dated in June 2010.  The 
Veteran failed to appear for the hearing.  To the Board's 
knowledge, he has offered no explanation as to why he was unable 
to appear for the scheduled hearing, and he has since made no 
request for another hearing. Accordingly, the Board will proceed 
to a decision on this appeal as if the Veteran's hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In his September 2008 substantive appeal (VA Form 9), the Veteran 
indicated that he was only appealing the issue of entitlement to 
a higher initial rating for PTSD.  Nevertheless, the RO listed 
the issues of entitlement to a higher initial rating for cystic 
lesions of the chest, upper back, and thighs and entitlement to 
service connection for a bilateral foot disability in a March 
2010 supplemental statement of the case and subsequently 
certified the issues as being on appeal to the Board.  Because 
the RO has taken actions that would lead the Veteran to believe 
that these issues are on appeal, the Board will accept 
jurisdiction over these issues.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009).
  
The issues of entitlement to service connection for diabetes 
mellitus, Hepatitis C, a bilateral knee disability, left ear 
hearing loss, tinnitus, a prostate disability, and whether new 
and material evidence has been submitted to reopen a claim for 
service connection for a lung disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A pre-existing bilateral foot disability was aggravated 
during service.

2.  The Veteran's PTSD is manifested by impairment in most of the 
areas of work, school, family relations, judgment, thinking, and 
mood with Global Assessment of Functioning (GAF) scores ranging 
from 36 to 69 and indicative of mild to major impairment.
3.  The Veteran's cystic lesions of the chest, upper back, and 
thighs have not required systemic therapy, at most involve 20 
percent of his entire body, and primarily affect non-exposed 
areas.  There are no characteristics of disfigurement shown and 
no evidence of compensable scars. 

4.  The Veteran is service connected for PTSD, rated 70 percent 
disabling, and cystic lesions of the chest, upper back, and 
thighs, rated 30 percent disabling.  His combined disability 
rating is 80 percent.

5.  The Veteran's service connected PTSD precludes employment for 
which his education and occupational experience would otherwise 
qualify him.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot 
disability are met. 38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2009). 

2.  The criteria for an initial 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2009).

3.  The criteria for an initial rating higher than 30 percent for 
cystic lesions of the chest, upper back, and thighs have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7820-
7806 (2009).

4.  The criteria for a TDIU due to a service connected disability 
have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A veteran is presumed to be seeking the maximum rating permitted 
by law, but may limit his appeal to a lesser benefit.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993).  

In this case, the Veteran stated in his September 2008 
substantive appeal that he and his doctors thought that his PTSD 
should have been rated 70 percent disabling.  The Board is 
granting the precise relief requested by the Veteran, i.e., an 
initial 70 percent rating for PTSD.  The Board is also granting 
the claim for service connection for a bilateral foot disability.  
Thus, the claims are substantiated and there are no further VCAA 
duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

As for the claim for a higher initial rating for cystic lesions 
of the chest, upper back, and thighs, the claim arises from the 
Veteran's disagreement with the initial rating assigned after the 
grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's Social Security Administration (SSA) 
disability records and all of the identified post-service VA 
treatment records and private medical records.  In addition, the 
Veteran was afforded VA examinations for cystic lesions of the 
chest, upper back, and thighs.

When a claimant's medical history indicates that his condition 
undergoes periods of remission and recurrence, VA may be required 
to provide a medical examination during the period of recurrence 
in order to provide a proper disability rating. Ardison v. Brown, 
6 Vet. App. 405, 407.  In Ardison, the Court found that an 
examination during the remission phase of the condition did not 
"accurately reflect the elements of the present disability."  
Id. 
 
In this case, the evidence reveals that the Veteran's skin 
disability undergoes periods of exacerbation.   For example,  an 
October 2005 VA examination report reveals that the Veteran 
reported that he had a chronic problem of pustules forming on his 
legs and arms for many years and that they appeared randomly and 
enlarged with formation of a scar.  His VA treatment records do 
not show any periods of exacerbation during the appeal period, he 
has not reported any specific periods during which exacerbations 
occur, and he specifically reported that skin pustules form 
"randomly."  Given this history, it would be difficult, if not 
impossible to schedule an examination during a period of 
exacerbation.  See Voerth v. West, 13 Vet. App. (1999) 
(feasibility of scheduling an examination during an exacerbation 
is a factor in determining whether VA has a duty to provide such 
an examination). 

Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a finding that 
the disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been diagnosed 
as having various bilateral foot disabilities.  For example, a 
January 2006 VA examination report indicated a diagnosis of flat 
feet.  Thus, current bilateral foot disabilities have been 
demonstrated.

The Veteran's service treatment records reveal that a bilateral 
foot abnormality was noted on the examination when he was 
accepted for active service.  The January 1968 entrance 
examination indicates that while his feet were noted as normal, 
he was diagnosed as having pes planus (flat feet).  Because a 
bilateral foot disability was noted at the time of examination, 
entrance, and enrollment, the presumption of soundness did not 
attach.  38 U.S.C.A. § 1111, 1137.

As for whether the Veteran's pre-existing bilateral foot 
disability was aggravated by service, the evidence indicates that 
it became symptomatic in service.  A July 1968 service treatment 
record reveals that he was treated for severe arch weakness and 
strain bilaterally.  In an August 2006 letter, a fellow 
serviceman stated that the Veteran was regularly excused from 
marching duty during basic training and technical school due to 
pain in his feet and ankles.  Given the increase in disability 
during service, aggravation is presumed.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).
Also, the Veteran has reported on several occasions, including 
during a September 2006 VA neurology examination, that he has 
experienced chronic bilateral foot symptoms (i.e. pain, numbness) 
since service.  The Veteran is certainly competent to report 
symptoms of his bilateral foot disability as well as a continuity 
of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 
F.3d at 1331.  Furthermore, there is no evidence to contradict 
his reports and they are otherwise consistent with the evidence 
of record.  The Board therefore finds that his reports are also 
credible.  

There have been no findings that the increase in the Veteran's 
bilateral foot disability was due to the natural progression of 
the disease.  Therefore, the Board must conclude that the pre-
existing bilateral foot disability was aggravated in service.  
The record shows current findings of a bilateral foot disability 
and a continuity of symptoms since service.  Service connection 
is, therefore, warranted for the bilateral foot disability.  38 
U.S.C.A. §§ 1110, 1153, 5107(b); 38 C.F.R. §§ 3.303, 3.306(a).
  
Initial Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA will also consider the extent of social impairment, but shall 
not assign a rating solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the 
General Rating Formula for Mental Disorders. 
Under the General Rating Formula, a 50 percent disability rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).  

An October 2005 VA mental health assessment note reveals that the 
Veteran reported recurring memories of Vietnam, panic symptoms, 
night sweats, and a hyperstartle response, and weekly nightmares.  
He was employed full time as a commercial fisherman since 1966, 
had been married for 32 years, and had 2 children.  He described 
his marriage as "good."

Examination revealed that the Veteran's appearance was within 
normal limits and appropriate and that he was pleasant, 
attentive, and cooperative.  Speech was logical, coherent, and 
organized, thought content and perception were within normal 
limits, and he occasionally had an anxious mood.  He described 
his mood as 5/10 and he enjoyed reading and watching television.  
His affect was flat, cognitive functioning was within normal 
limits, and he was alert and oriented.  Memory, concentration, 
attention, and judgment were all good and insight was fair.  The 
Veteran was diagnosed as having chronic PTSD and was assigned a 
Global Assessment of Functioning (GAF) score of 50, indicative of 
serious impairment.

In a May 2007 statement (VA Form 21-4138), the Veteran reported 
that he experienced reoccurring nightmares and anxiety attacks.

In a May 2007 letter, the Veteran's wife stated that the Veteran 
had always avoided talking about his Vietnam experiences and that 
he experienced nightmares related to the military.  He often 
shouted in his sleep and had choked his wife during one of his 
nightmares.  He also suffered from depression for many years.
In a letter received in June 2007, the Veteran's son stated that 
the Veteran had been unable to discuss his Vietnam experiences 
and that he experienced reoccurring thoughts about his Vietnam 
service.  He had a restricted affect and generally lacked any 
emotion when he discussed events that occurred in Vietnam.

An August 2007 VA examination report indicates that the Veteran 
reported that he had been married since 1973 and had two 
children.  He reported that his marriage was "going well."  He 
had worked as a commercial fisherman until August 2006, at which 
time he stopped working when he had a seizure related to nerve 
damage in his head and lost his balance due to polybilateral 
nerve damage.  He also had diabetes and received SSA disability 
benefits.  He had difficulty sleeping and would wake up due to 
daily nightmares, some of which resulted in him choking his wife.

The Veteran had a congruent affect and reported feelings of 
guilt, hopelessness, depression, worthlessness, and numbness.  He 
denied suicidal ideation, but reported dissociation.  Thinking, 
judgment, insight, and memory were all normal and he was oriented 
in all three spheres.  He reported that he had distressing 
intrusive thoughts several times a week and flashbacks and that 
he avoided people, especially those of Vietnamese descent.  He 
was a loner, did not fit in, and felt numb and dead most of the 
time.  He was constantly irritable and hypervigilant and was 
unable to concentrate.  He was diagnosed as having PTSD and was 
assigned a GAF score of 45, indicative of serious impairment. 

A second August 2007 VA examination report indicates that the 
Veteran reported that he had been married since 1973 and had two 
children and had a close relationship with his family.  He did 
not have many friends and enjoyed helping his son with his 
commercial fishing business, going to the mall, and occasionally 
attending sporting events.  He did not have any history of 
suicide attempts, but he did have a history of 
violence/assaultiveness (hit a child in a restaurant in the 
1970s).

Examination revealed a casual appearance, normal speech, a 
cooperative attitude, a constricted affect, and a dysphoric mood.  
Attention and orientation were intact and thought process was 
unremarkable.  There were no hallucinations or delusions, but 
passive and transient suicidal and homicidal ideation was 
present.  Judgment and insight were normal.  The Veteran 
experienced sleep impairment and had 4 nightly panic attacks each 
week.  He did not engage in any inappropriate or 
obsessive/ritualistic behavior, his impulse control was fair and 
he did not have any recent episodes of violence, he was able to 
maintain minimum personal hygiene, and there were no problems 
with activities of daily living.  He had been unemployed for the 
previous 1 to 2 years due to foot problems, loss of balance, and 
PTSD.  The Veteran was diagnosed as having chronic mild PTSD and 
was assigned a GAF score of 69, indicative of mild impairment.

The psychologist who conducted the August 2007 VA examination 
explained that the Veteran had a limited social life and leisure 
activities.  He had chosen a job where he worked with very few 
people and did his job well.  The examiner, however, opined that 
there was total occupational and social impairment due to PTSD.  
The psychologist reasoned that the Veteran was unable to work due 
to his physical problems and he was receiving SSA disability 
benefits.  Although emotionally he may have been able to manage a 
solitary job, his health stressors may have negatively affected 
him emotionally.

A November 2007 psychiatric evaluation report from Andrew Jensen 
Counseling PA, Family and Psychological Services, Inc. (Jensen) 
reveals that the Veteran reported that he had been married for 35 
years and had 2 children.  After completing his military service 
he worked in commercial fishing until August 2006, at which time 
he had to stop working due to severe medical and emotional 
conditions.  He was anxious most of the time and anxiety was 
apparent in his conversation and physical movement during the 
examination.  He experienced frequent flashbacks of combat 
situations in Vietnam and such flashbacks were sometimes 
extremely severe and emotionally disturbing.  

The Veteran further reported that he experienced unpredictable 
and aggressive behavior and that following an unpredictable 
emotional outburst he would sometimes enter a deep state of 
depression for an extended period of time.  He tended to withdraw 
from close relationships and had very few friends.  He had 
periods of thought confusion, intrusive thoughts, and periods of 
sleep disruption.  He had experienced suicidal thoughts and may 
have made some gestures.  He was unemployed and received SSA 
disability benefits.

The medical professional who conducted the November 2007 
examination opined that the Veteran was unemployable and had been 
unemployable since August 2006, when it was determined that he 
was unemployable for medical and emotional reasons.  A diagnosis 
of chronic severe PTSD was provided and a GAF score of 37 was 
assigned, indicative of major impairment.

An August 2008 psychiatric evaluation report from Jensen reveals 
findings that were generally identical to those reported in 
November 2007.  The examination report notes that the Veteran's 
PTSD appeared to have increased in severity since the November 
2007 assessment.  He was diagnosed as having chronic severe PTSD 
and was assigned a GAF score of 36, indicative of major 
impairment.

An October 2009 VA examination report indicates that the Veteran 
again reported that he had been married since 1973 and had two 
children.  He had a close relationship with his children, but 
would "snap at [his] wife a lot."  He did not have any friends, 
but enjoyed fishing and repairing things for his son.  He had no 
history of suicide attempts or violence/assaultiveness.

Examination revealed that the Veteran was casually dressed, his 
psychomotor activity was tense, his speech was unremarkable, and 
his attitude was cooperative.  He had a restricted affect, his 
mood was anxious and dysphoric, but he was oriented to person, 
time, and place.  His thought process was unremarkable, he had no 
hallucinations or delusions, judgment and insight were normal, he 
did not engage in inappropriate or obsessive/ritualistic 
behavior, he had good impulse control and no episodes of 
violence, was able to maintain minimum personal hygiene, did not 
have any problems with activities of daily living, and had normal 
memory.  The Veteran had sleep impairment which interfered with 
daily activities, experienced passive and transient suicidal and 
homicidal thoughts, and had panic attacks approximately 3 times 
each week.  He had been unemployed since 2007 due to physical 
(joint disease and chronic obstructive pulmonary disease (COPD)) 
and psychological (PTSD) problems.  A diagnosis of chronic mild 
PTSD was provided and a GAF score of 65 was assigned, indicative 
of mild impairment.  

The psychologist who conducted the October 2009 VA examination 
explained that although the Veteran stated that he had suicidal 
and homicidal thoughts, such thoughts were passing and he had no 
plan or intention.  Also, he had not acted violently and his 
psychosocial functioning remained the same as it had been during 
the August 2007 VA examination.  He had a short temper with his 
wife, did not have any friends outside of his VA support group, 
and had very limited leisure activities.  The examiner opined 
that the Veteran did not have total occupational and social 
impairment due to PTSD, but did have symptoms which resulted in 
deficiencies in most areas of judgment, thinking, family 
relations, work, mood, or school.  His anxiety, depression, and 
hypervigilance were obstacles to the Veteran's ability to work in 
a non-solitary position.

The Board has considered the GAF scores assigned during the 
appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The 
evidence reflects that the Veteran has been assigned GAF scores 
ranging from 36 to 69.   

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
GAF scores ranging from 51-60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.  Id.  

The GAF score must be considered in light of the actual symptoms 
of the Veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The above evidence reflects GAF scores which indicate mild to 
major impairment; however the evidence shows deficiencies in most 
of the areas needed for a 70 percent rating.  For example, the 
Veteran has been continuously unemployed since 2006.  The medical 
professional who conducted the November 2007 and August 2008 
psychiatric evaluations opined that the Veteran was unemployable 
and had been unemployable since August 2006, when it was 
determined that he was unemployable for medical and emotional 
reasons.  He is a loner, has a limited ability to function 
socially, and experiences emotional outbursts towards his wife.  
He experiences recurring nightmares and flashbacks related to his 
Vietnam service, has transient suicidal and homicidal ideation, 
has an anxious/depressed mood and a constricted/flat affect, has 
impaired impulse control, is hypervigilant and has a hyperstartle 
response, experiences panic attacks, and is irritable.

Furthermore, the psychologist who conducted the August 2007 VA 
examination opined that there was total occupational and social 
impairment due to PTSD and the examiner who conducted the October 
2009 VA examination opined that the Veteran had PTSD symptoms 
which resulted in deficiencies in most areas of judgment, 
thinking, family relations, work, mood, or school.  

Overall, the Veteran's mental evaluations show that he has been 
found to have mild to major impairment in occupational and social 
functioning in most of the areas of work, school, family 
relations, judgment, thinking, and mood, as evidenced by the GAFs 
and assessments of his level of disability.  Accordingly, the 
Board finds that an initial 70 percent rating is warranted.

Hence, the full benefit sought on appeal is granted.

Cystic Lesions of the Chest, Upper Back, and Thighs

The Veteran's service-connected skin disability is rated under 
38 C.F.R. 
§ 4.118, DCs 7820-7806.  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the rating assigned.  
38 C.F.R. § 4.27 (2009).  Here, the use of DCs 7820-7806 reflects 
that pursuant to DC 7820, the Veteran's skin disability is rated 
by analogy to dermatitis or eczema under DC 7806.  

Under DC 7820, infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal and parasitic 
diseases) are to be rated as disfigurement of the head, face or 
neck (DC 7800); scars (DCs 7801, 7802, 7803, 7804, or 7805), or; 
dermatitis (DC 7806), depending upon the predominant disability.  
38 C.F.R. § 4.118, DC 7820.

The Veteran's cystic lesions of the chest, upper back, and thighs 
are rated under DC 7806 as dermatitis or eczema.  Under DC 7806, 
a 30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affected, 
or; if systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted if more than 40 percent 
of the entire body or more than 40 percent of exposed areas are 
affected, or; if constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The October 2005 VA examination report reveals that the Veteran 
had a chronic problem of pustules forming on his legs and arms 
for many years.  They appeared randomly and enlarged with 
formation of a scar.  In September 2005, he was hospitalized for 
a fever and cellulitis of an enlarged follicule and was treated 
with, among other things, intravenous antibiotics.  He was taking 
a 10 day course of Augmentin for continuing pustules at the time 
of October 2005 VA examination.
Examination of the skin revealed three 3-5 millimeter pus filled 
papules with an erythematous base on the right lateral and medial 
knee.  There were multiple erosions on the knee and one 2 
millimeter pustule on the center chest.  The Veteran was 
diagnosed as having folliculitis.  He was prescribed clindamycin 
phosphate 1% topical solution (applied twice a day), mupirocin 2% 
ointment (applied twice a day), and bactroban ointment.

A January 2006 VA examination report indicates that there were 
multiple pustules on the Veteran's chest, upper back, and abdomen 
and one pustule on each leg on the upper thigh area.  There was a 
scar on the medial aspect of his right knee from a previous 
procedure for a pustule.  The scar measured 1.5 centimeters by 
0.50 centimeters, was not tender, did not cause adherence, had a 
smooth texture, did not cause ulceration or breakdown of the 
skin, was not impressed or elevated, and was not associated with 
underlying tissue loss.  There was mild keloid formation, but no 
edema, inflammation, or disfigurement caused by the scar.  

The multiple pustules on the upper back, chest, abdomen, and legs 
encompassed approximately 20 percent of the Veteran's entire 
body.  They encompassed 15 percent of the chest, 15 percent of 
the abdomen, and 20 percent of the upper back. There was only one 
small pustule on each thigh bilaterally.  There were also 
multiple superficial cystic lesions of the chest, abdomen, and 
upper back which encompassed approximately 20 percent of the 
entire skin area.  They encompassed 15 percent of the chest, 15 
percent of the abdomen, and 20 percent of the upper back.  The 
Veteran reported that he had not been treated with either topical 
or internal medication by his dermatologist.  A diagnosis of 
multiple cystic lesions was provided.

A February 2006 VA dermatology evaluation note reveals that the 
Veteran reported that he had "cysts" on his hands and ankles 
since 1968 which were never removed and never treated topically 
or systemically.  He was prescribed, among other things, 
clindamycin phosphate 1 percent topical solution (applied twice a 
day) and mupirocin 2 percent ointment (applied twice a day).

Examination revealed firm subcutaneous nodules on the right 
lateral ankle, right lateral thigh, left medial thigh, and right 
anterior knee.  There were also erythematous papules on the 
chest, consistent with cherry angiomas.  The Veteran was 
diagnosed as having dermatofibromas.

The evidence reflects that the Veteran's skin condition involves 
20 percent of his entire body and is predominantly confined to 
non-exposed areas (chest, abdomen, and upper back).  The January 
2006 VA examination report reveals that there was only one small 
pustule on each thigh bilaterally.  Furthermore, the Veteran has 
not received any systemic therapy such as corticosteroids or 
other immunosuppressive drugs, and he has been prescribed only 
topical ointments.  This evidence is consistent with a 30 percent 
disability rating.  As the Veteran's skin disability does not 
involve more than 40 percent of his entire body or exposed areas 
and does not require systemic therapy, an initial rating higher 
than 30 percent for cystic lesions of the chest, upper back, and 
thighs is not warranted under DC 7806.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7806. 

The January 2006 VA examination report indicates that there was a 
scar on the medial aspect of the Veteran's right knee from a 
previous procedure for a pustule. To warrant a compensable 
rating, a scar needs to involve the head, face or neck and have 
at least one character of disfigurement (DC 7800); be deep and 
nonlinear and cover an area of at least 6 square inches, but less 
than 12 square inches (DC 7801); be superficial and nonlinear and 
cover an area of 144 square inches or greater (DC 7802); be 
unstable or painful (DC 7804); or cause some limitation of the 
function of the part affected (DC 7805).   38 C.F.R. § 4.118, DCs 
7800-7805 (2009).  As the Veteran's scar did not involve the 
head, face, or neck and was not tender and there is no evidence 
that it was deep, nonlinear, or caused limitation of function, a 
separate rating for the Veteran's right knee scar is not 
warranted under DCs 7800-7805.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional factors 
in this appeal with regard to the Veteran's service-connected 
skin disability.  The symptoms of the Veteran's disability are 
pustules and lesions on the Veteran's chest, upper back, abdomen, 
and legs.  These symptoms are contemplated by the rating 
criteria.  Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that a TDIU is an element of all claims for a 
higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Federal Circuit has held that entitlement to a TDIU 
is raised where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. 
Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred 
claim for a TDIU is raised as part of an increased rating claim 
only when the Roberson requirements are met).

The Veteran's medical records indicate that he has been 
unemployed since 2006 with medical evidence that he is 
unemployable due to PTSD.  

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a total rating based on 
individual unemployability due solely to the service connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for PTSD, and the 
Board is granting an initial 70 percent rating.  He is also 
service connection for cystic lesions of the chest, upper back, 
and thighs, rated 30 percent disabling.  As the Board is granting 
an initial 70 percent rating for PTSD, the Veteran's combined 
disability rating is 80 percent.  Therefore, he meets the 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service connected 
disabilities preclude gainful employment for which his education 
and occupational experience would otherwise qualify him.  

Records from SSA indicate that he was found to be disabled with a 
primary diagnosis of intracranial injury and a secondary 
diagnosis of anxiety disorder.  On evaluation for SSA, it was 
found that the PTSD would cause some impairment but not preclude 
the Veteran from undertaking unskilled labor.

The initial August 2007 VA examination report indicates that the 
Veteran reported that he had worked as a commercial fisherman 
until August 2006, at which time he stopped working when he had a 
seizure related to nerve damage in his head and lost his balance 
due to polybilateral nerve damage.  

The second August 2007 VA examination report reveals that the 
Veteran had been unemployed for the previous 1 to 2 years due to 
foot problems, loss of balance, and PTSD.  The psychologist who 
conducted the examination opined that there was total 
occupational impairment due to PTSD.  He reasoned that the 
Veteran was unable to work due to his physical problems and he 
was receiving SSA disability benefits.  Although emotionally he 
may have been able to manage a solitary job, his health stressors 
may have negatively affected him emotionally.

The November 2007 psychiatric evaluation report from Jensen 
reveals that the Veteran reported that after completing his 
military service he had worked in commercial fishing until August 
2006, at which time he had to stop working due to severe medical 
and emotional conditions.  The medical professional who conducted 
the examination opined that the Veteran was unemployable and had 
been unemployable since August 2006, when it was determined that 
he was unemployable for medical and emotional reasons.  Identical 
findings were reported in the August 2008 psychiatric evaluation 
report from Jensen.  No further explanation or reasoning was 
provided.  

The October 2009 VA examination report indicates that the Veteran 
had been unemployed since 2007 due to physical (joint disease and 
chronic obstructive pulmonary disease (COPD)) and psychological 
(PTSD) problems.  The psychologist who conducted the examination 
opined that the Veteran did not have total occupational 
impairment due to PTSD, but noted that anxiety, depression, and 
hypervigilance were obstacles to his ability to work in a non-
solitary position.  No further explanation or reasoning was 
provided.

The opinions provided by the medical professionals who conducted 
the November 2007 psychiatric examination at Jensen and the 
October 2009 VA examination are entitled to limited probative 
value because they are unaccompanied by any explanation or 
reasoning.  However, as the opinion provided by the examiner who 
conducted the second August 2007 VA examination was accompanied 
by a rationale, was based upon a review of the Veteran's claims 
file and his reported history, and was consistent with the 
evidence of record, it is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).

Although disabilities other than PTSD have contributed to the 
Veteran's unemployability (i.e. neurological disabilities, foot 
problems (now service connected), diabetes, and COPD) and the 
psychologist who conducted the October 2009 VA examination opined 
that there was not total occupational and social impairment due 
to PTSD and characterized the Veteran's symptoms as mild, the 
Veteran was unemployed at the time of the October 2009 VA 
examination and it was noted that this was at least, in part, due 
to PTSD.  Furthermore, the examiner explained that the Veteran's 
anxiety, depression, and hypervigilance were obstacles to his 
ability to work in a non-solitary position and the majority of 
the GAF scores assigned throughout the appeal period reflect an 
inability to work.

As the weight of the evidence is in at least equipoise as to 
whether the service connected disabilities cause unemployability, 
entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for a bilateral foot disability 
is granted.

Entitlement to an initial 70 percent rating for PTSD is granted.

Entitlement to an initial rating higher than 30 percent for 
cystic lesions of the chest, upper back, and thighs is denied.

Entitlement to a TDIU is granted.


REMAND

In the August 2007 rating decision, the RO denied entitlement to 
service connection for diabetes mellitus, Hepatitis C, a 
bilateral knee disability, left ear hearing loss, tinnitus, and 
prostate cancer and denied the Veteran's petition to reopen the 
previously denied claim for service connection for a lung 
disability.  While the Veteran only submitted evidence pertaining 
to PTSD with his December 2007 notice of disagreement (NOD) and 
he did not specifically mention the issues decided in the August 
2007 rating decision, he did provide a general statement that the 
NOD was in response to that rating decision and accompanying 
evidence mentioned hearing loss, a lung disability, and 
Hepatitis.  

A statement of the case has not been issued as it relates to the 
issues of entitlement to service connection for diabetes 
mellitus, Hepatitis C, a bilateral knee disability, left ear 
hearing loss, tinnitus, and a prostate disability and whether new 
and material evidence has been presented to reopen the claim for 
service connection for a lung disability. 38 U.S.C.A. § 7105(a) 
(West 2002).  The Board is required to remand these issues for 
issuance of the necessary statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction (AOJ) 
should issue a statement of the case as to 
the issues of entitlement to service 
connection for diabetes mellitus, Hepatitis 
C, a bilateral knee disability, left ear 
hearing loss, tinnitus, and a prostate 
disability and whether new and material 
evidence has been presented to reopen the 
claim for service connection for a lung 
disability.  These issues should not be 
certified to the Board unless a sufficient 
substantive appeal is submitted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


